J. P. Celebrezze, J.
The question before this court is whether an injury caused by the performance of an employee’s job duties, which develops gradually over a period of time, is a compensable injury within the meaning of R.C. 4123.01(C). We feel that the purpose of workers’ compensation, as reflected in the statutory language, the legislative history and the judicial history surrounding R.C. 4123.01, is best served by allowing compensation to an employee for such an injury. In so holding, it is necessary to overrule the case of Bowman v. National Graphics Corp. (1978), 55 Ohio St. 2d 222 [9 O.O.3d 159], as well as any other case which suggests that an injury must be the result of a sudden mishap occurring at a particular time and place to be compensable. Peavy v. Flowers (1979), 58 Ohio St. 2d 407 [12 O.O.3d 349]; Ratner v. Daugherty (1979), 58 Ohio St. 2d 410 [12 O.O.3d 351]; Czarnecki v. Jones & Laughlin Steel Corp. (1979), 58 Ohio St. 2d 413 [12 O.O.3d 353]; Hearing v. Wylie (1962), 173 Ohio St. 221 [19 O.O.2d 42]; Davis v. Goodyear Tire & Rubber Co. (1959), 168 Ohio St. 482 [7 O.O.2d 302]; Dripps v. Indus. Comm. (1956), 165 Ohio St. 407 [60 O.O. 55]; Artis v. Goodyear Tire & Rubber Co. (1956), 165 Ohio St. 412 [60 O.O. 57]; and Malone v. Indus. Comm. (1942), 140 Ohio St. 292 [23 O.O. 496], all overruled to the extent inconsistent with this opinion.
The General Assembly created first a voluntary, then a compulsory, system of workers’ compensation as a legislative response to the need for a sure and efficient means to compensate employees for a loss in earning potential due to an injury sustained in the course of employment. The cost of such a system was, and still is, properly taxed to the employer as an expense involved in carrying on a business. The present system of workers’ compensation has proved eminently more satisfactory to both employers and employees than the common-law system of requiring injured employees to bring personal injury actions against employers. ■
Though early versions of Ohio’s workers’ compensation statute set forth no specific characteristics of a compensable injury, subsequent legislative amendments and decisions by this court have attempted to clarify exactly what types of injuries are covered by the statute. R.C. 4123.01(C) now defines as compensable “any injury, whether caused by external accidental means or accidental in character and result, received in the course of, and arising out of, the injured employee’s employment.”
There is no dispute in this case that appellant’s back injury was received in the course of, and arose out of, his employment with General *132Motors. Sometime over a period of five days, during which time appellant was installing twenty to forty pound batteries, he began having back pain. The medical evidence supports the conclusion that appellant’s back injury and accompanying pain are attributable to the bending and lifting he did while installing batteries.
In the past, decisions by this court have required that a compensable injury not only be work-related, but also “accidental.” This court’s attempts to define the term “accidental” resulted in a tortuous line of cases, the first of which required that the injury be “accidental in character and result,” i.e., “unforeseen, unexpected and unusual.” Malone v. Indus. Comm., supra, at 301. Subsequently, this court required that the injury be caused by an external sudden mishap before compensability arose. Dripps v. Indus. Comm., supra; Artis v. Goodyear Tire & Rubber Co., supra. Although this definition seemed inconsistent with that in Malone, that decision was not explicitly overruled. But later holdings adopted the Dripps requirement of a “sudden mishap.” See Davis v. Goodyear Tire & Rubber Co., supra.
In November 1959, in apparent response to these decisions, the General Assembly amended the statutory definition of “injury” to its current form, by adding the phase “whether caused by external accidental means or accidental in character and result * * *.” (128 Ohio Laws 743, 745.) Confronted with this change, this court responded by holding that “the General Assembly [by amending R.C. 4123.01(C)] intended to define ‘injury’ in the terms of the Malone.rule. * * *” Hearing v. Wylie, supra, at 223. This reasoning culminated in Bowman v. National Graphics Corp., supra, wherein this court held that a disability which developed gradually over a period of time lacked the essential feature of suddenness, unexpectedness and unforeseeability, and was therefore not compensable.
Upon a review of these cases in light of the legislative history of R.C. 4123.01(C), we conclude that the decisions in Bowman and its predecessors were based on the erroneous assumption that an injury, to be compensable, must not only be work-related, but also “accidental.” This assumption stemmed at least in part from a misunderstanding of the phrase “whether caused by external accidental means or accidental in character and result.” Actually, this wording was added by the General Assembly not for the purpose of creating a requirement of accidental causation, but rather to provide examples of compensable injury which incorporate both the Dripps and the Malone definitions. The phrase was never meant to exclude all other types of work-related injuries, but only to illustrate that neither Dripps nor Malone was broad enough. Viewed in its proper light, it is clear that under R.C. 4123.01(C), any injury received in the course of, and arising out of, the injured employee’s employment is compensable.
It follows that a worker, such as appellant, does not lose entitlement to benefits merely because the onset of his work-related injury was gradual, rather than sudden. We believe that the judicial distinction be*133tween gradual and abrupt causation is unjustified. It frustrates the purpose of the Act, which is to compensate workers who are injured as a result of the requirements of their employment. See Section 35, Article II of the Ohio Constitution. It also contravenes the mandate of R.C. 4123.95, which requires that the provisions of the Act be liberally construed in favor of employees and their dependents. Whether the injury was sudden or progressive is irrelevant as long as its cause is related to the injured worker’s employment. Thus, we adopt the standards, analysis and cogent rationale contained in the dissent of Justice Sweeney in Bowman, supra, at 226-236 (Celebrezze [C. J.] and Locher, J., concurring therein).
We hold, therefore, that an injury which develops gradually over time as the result of the performance of the injured worker’s job-related duties is compensable under R.C. 4123.01(C). See Bowman, supra, dissent at 236.
Accordingly, we reverse the judgment of the court of appeals.

Judgment reversed.

Celebrezze, C.J., Sweeney, Locher and C. Brown, JJ;, concur.
C. Brown, J., concurs separately.
Holmes, J., concurs in the judgment.
W. Brown, J., dissents.